DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicants’ reply to the November 23, 2021 Office Action, filed March 23, 2022, is acknowledged.  Applicants previously canceled claims 2-7, 10-13, 15-17, 19, 23-24, 26-30, 33-34, 36-37, 40-44, 46, 48-49, 52, and 54-58.  Claims 21-32, 35, 38-39, 45, 47, 50-51, 53, and 60 remain withdrawn from consideration as being directed to a non-elected invention.  Applicants make no claim amendments.  Claims 1, 8-9, 14, 18, 20-22, 25, 59, and 61 are under examination.
Any rejection of record in the previous office actions not addressed herein is withdrawn.  New grounds of rejection are presented herein that were not necessitated by applicant’s amendment of the claims since the office action mailed November 23, 2021.  Therefore, this action is not final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8-9, 14, 20, 59, and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Howes et al. (9(9) PLOS ONE e108283, 1-11 (2014), and cited in the Information Disclosure Statement filed December 27, 2018) in view of Brandman et al. (U.S. Patent Application Publication No. 2016/0362684, published December 15, 2016, and claiming priority to at least U.S. Provisional Patent Application No. 61/917,480, filed December 18, 2013) and Kyle et al. (51 Molecular Pharmacology 193-200 (1997)).  This is a new rejection.
Howes discloses cell culturing systems for anti-cancer compound profiling and high- throughput screening (title and abstract).
Regarding claim 1, Howes discloses 3-dimensional (3D) cell culture models for anti-cancer drug discovery and high-throughput screening (abstract, paragraph bridging pages 1 and 2, page 2, column 1, second and third full paragraphs, and Figure 1). Howes discloses assessment of cellular growth/viability with various anti-cancer drugs by culturing cells under low attachment conditions and incubated with a test compound/agent (abstract, paragraph bridging pages 1 and 2, page 2, column 1, second and third full paragraphs, Figure 1, and page 4, paragraph bridging columns 1 and 2 to page 5, column 1, first full paragraph).
Regarding claim 8, Howes discloses the generation of cell cultures for tumorigenic breast epithelial cells (page 2, left column, first full paragraph).
Regarding claim 9, Howes discloses the testing of various anti-tumorgenic compounds (abstract, page 2, column 1, second and third full paragraphs, paragraph bridging pages 2 and 3, page 4, paragraph bridging columns 1 and 2 to paragraph bridging pages 4 and 5).
Regarding claim 11, Howes discloses the utilization of standards/controls (paragraph bridging pages 4 and 5, page 8, column 2, second full paragraph to paragraph bridging pages 8 and 9, and Figures 2 and 4).
Regarding claim 13, Howes discloses rocking (i.e., agitating) of the cells in the Corning #7007 plates (i.e., ultra-low attachment plates) (paragraph bridging pages 4 and 5). 
Regarding claims 14 and 20, Howes discloses the utilization of microtiter plates that are treated with different test agents and/or concentrations of test agents (page 2, column 1, first full paragraph, page 2, column 2, first full paragraph to paragraph bridging pages 2 and 3, page 4, paragraph bridging columns 1 and 2 to page 5, column 1, first full paragraph; and Figures 1 and 2).
Regarding claim 59, Howes discloses the utilization of Corning #7007 plates (i.e., ultra-low attachment plates) in the cell culturing conditions (page 2, column 2, first and second full paragraphs, paragraph bridging pages 4 and 5 to page 5, column 1, first full paragraph and Figure 1).
While Howes does disclose methods for screening anti-cancer compounds based on growth/viability of cells cultured in low attachment conditions/ultra-low attachment plates, Howes fails to teach or suggest the utilization of cells infected with a barcoded library of lentiviruses encoding one or more CRISPR genetic perturbations, wherein the barcode identifies the one or more CRISPR genetic perturbations.  Howes also fails to explicitly disclose or suggest use of low attachment conditions and agitation of the cells, such that attachment of the cells to the culture surface is inhibited.
Brandman discloses methods of high-throughput screening by generating cell libraries by the perturbation elements with barcodes thereof (abstract and paragraphs [0077]-[0082]).
Regarding claim 1 and 61, Brandman discloses delivery of perturbation elements via lentiviruses along with the inclusion of barcodes identifying the perturbations to generate cell libraries thereof (paragraphs [0023], [0055], and [0077]-[0082]).  Brandman further teaches the inclusion of CRISPR genetic perturbations (e.g., knockout mutation/expression) to be encoded in the lentiviruses (paragraphs [0023], [0041], [0055], and [0077]-[0082]).
Kyle discloses methods of inducing apoptosis of prostate cancer cells with genistein (abstract).  Kyle discloses that changes in the state of cell attachment were investigated by measuring the ability of genistein to inhibit cell grown in detached cells that have been suspended in culture media (page 196, paragraph bridging columns 1 and 2).  Kyle discloses that the cells are  maintained in suspension using mechanical agitation in the presence and absence of genistein (page 196, paragraph bridging columns 1 and 2).  Kyle discloses that under experimental conditions, the number of detached viable cells decreased at about the same amount as cells attached to the substrate (35% ± 9.4% vs. 28 ± 4.8%).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have generated a library of tumorigenic cells by delivery (i.e., infecting) of lentiviruses comprising barcodes and CRISPR genetic perturbations (e.g., knockout mutation(s) for various genes, as disclosed by Brandman for utilization in the methods for screening anti-cancer compounds based on growth/viability of cells cultured in low attachment conditions/ultra-low attachment plates as disclosed in Howes.  Brandman provides one in the art the suggestion and motivation to utilize the disclosed cell libraries for the performance of a genome-wide, pathway specific screen (see paragraph [0079]).  Additionally, Howes indicates the described miniaturization 3D culture method are: 1) robust enough for automated high-throughput screens and can be utilized to explore mechanisms of action; 2) cost-effective and a practical alternative to laminin-rich basement membrane. (see the abstract and page 10, paragraph bridging 1 and 2).  Further, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that agitation of cells during culturing, as described by Kyle, in the culturing step of the method for screening anti-cancer compounds, such as genistein, based on growth/viability of screening anti-cancer compounds based on growth/viability of cells infected with lentiviruses having barcodes and CRISPR genetic perturbations (e.g., knockout mutation(s) for various genes) cultured in low attachment conditions/ultra-low attachment plates where the surface of the microfluidic device is of low/ultra-low attachment for spheroid self-assembly of cells, formed by the combination of Howes and Brandman.  In addition, the agitation during cell (e.g., mammalian) culturing would be obvious to one of ordinary skill in the art in order to obtain culture uniformity, prevention of cell-to-cell clumping, and ensuring the non-adherence to surfaces as part of low attachment conditions.  In addition, each of Howes, Brandman and Kyle are directed to high-throughput cell screening and assessment of cell growth rate for understanding cell function and, thus, are directed to the same purpose and/or outcome.
Accordingly, Howes in view of Brandman and Kyle renders the instant claims unpatentable. 

Claims 1, 8-9, 14, 20-22, 59, and 61  are rejected under 35 U.S.C. 103 as being unpatentable over Howes et al. (9(9) PLOS ONE e108283, 1-11 (2014), and cited in the Information Disclosure Statement filed December 27, 2018) in view of in view of Brandman et al. (U.S. Patent Application Publication No. 2016/0362684, published December 15, 2016, and claiming priority to at least U.S. Provisional Patent Application No. 61/917,480, filed December 18, 2013) and Kyle et al. (51 Molecular Pharmacology 193-200 (1997)), and further in view of Ram et al. (U.S. Patent Application Publication No. 2013/0084622, published April 4, 2013).  This is a new rejection.
Howes, Brandman, and Kyle disclose and suggest a method of identifying an agent that inhibits cellular growth and/or viability of tumorigenic or transformed cells, as discussed above.
Howes, Brandman, and Kyle fail to disclose or suggest use of a microfluidic device  comprising mixing circuits for culturing cells.
Regarding claims 14, 18, 20-22, Ram discloses devices and methods for continuous cell culture that comprise mixing circuits /loops/fluidic path, cell culture/holding chamber, pumps, inlet port, outlet port, and valves (abstract, paragraphs [0003]- [0010], [0021]-[0028], [0036], [0082]-[0083], [0106], [0135]-[0136], and Figures 3A-3C and 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a microfluidic device having mixing circuits/loops/fluidic paths for the continuous culturing of cells as disclosed by Ram in the methods as disclosed by Howes, Brandman, and Kyle for screening anti-cancer compounds based on growth/viability of cells cultured in low attachment conditions/ultra-low attachment plates whereby the surface of the microfluidic device is of low/ultra-low attachment for spheroid self- assembly of cells.  Ram provides the suggestion and motivation to apply the disclosed continuous cell culture methodology and device in order to provide results that are much less sensitive to operator variation and can lead to more reproducible results (paragraph [0004]). Additionally, Howes 2014 provides for the formation of 3D spheroid cultures with surfaces having low/ultra-low attachment in order to model the microenvironment of solid tumors (page 1, left column, 1° full paragraph) and Kyle provides for agitation of the cells. Furthermore, Howes and Ram are directed to culturing cells and assessing cell growth rate for understanding cell function and, thus, are directed to the same purpose and/or outcome.
Accordingly, Howes in view of Brandman and Kyle, and further in view of USPGPUB ‘622 renders the instant claims obvious.

Claims 1, 8-9, 14, 18, 20-22, 25, 59, and 61  are rejected under 35 U.S.C. 103 as being unpatentable over Howes et al. (9(9) PLOS ONE e108283, 1-11 (2014), and cited in the Information Disclosure Statement filed December 27, 2018) in view of in view of Brandman et al. (U.S. Patent Application Publication No. 2016/0362684, published December 15, 2016, and claiming priority to at least U.S. Provisional Patent Application No. 61/917,480, filed December 18, 2013), Kyle et al. (51 Molecular Pharmacology 193-200 (1997)), and Ram et al. (U.S. Patent Application Publication No. 2013/0084622, published April 4, 2013), and further in view of Ma et al. (U.S. Patent Application Publication No. 2014/0034556, published February 6, 2014).  This is a new rejection.
Howes, Brandman, Kyle, and Ram disclose and suggest a method of identifying an agent that inhibits cellular growth and/or viability of tumorigenic or transformed cells, as discussed above.
Howes, Brandman, Kyle, and Ram fail to disclose or suggest use of a sieve valve as part of the microfluidic device.
Ma discloses microfluidic devices that comprise an inlet, and outlet, a flow channel, a body/chamber, and valves (abstract).  Ma discloses that the microfluidic device valves can be sieve valves in order to trap particles while allowing fluids to flow (paragraph [0005]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a sieve valve as disclosed by Ma in the methods for screening anti- cancer compounds based on growth/viability of in microfluidic devices having mixing circuits/loops/fluidic paths for the continuous culturing of cells and low/ultra-low attachment surfaces as taught and suggested by the combination of Howes 2014 and USPGPUB ‘622, since USPGPUB ‘556 provides one in the art some teaching, suggestion, or motivation to utilize sieve vales in order to trap certain particles (e.g., unwanted) while allowing other fluids to flow. Furthermore, USPGPUB ‘622 and USPGPUB ‘556 are directed to microfluidic devices having flow channels and, thus, are directed to the same purpose and/or outcome.
Accordingly, Howes in view of Brandman, Kyle, Ram, and Ma are deemed to render the instant invention obvious.

Response to Arguments
Applicants’ arguments with respect to the rejections under 35 U.S.C.  have been considered but are moot because the new ground of rejection does not rely the combination of references applied in the prior rejection of record.
Insofar as Applicants’ arguments are applicable to the rejections set forth above, they have been fully considered, but are not deemed to be persuasive.  
Applicants assert that neither Howes nor Brandman provide for agitation of the cells during culture.  Applicants assert that Bancos does not teach or suggest culturing cells under low attachment conditions by agitation.
It is noted that Bancos is no longer cited in the rejections set forth above.  Newly cited Kyle, however, does provide the limitation of agitating the cultures in order to keep the cells in suspension during the treatment of the cancer cells with a reagent (genistein) in order to determine if the cell growth and viability is decreased.  While Kyle does note that the agitated cells and attached cells do not show a statistical difference in the decrease of cells/viability, there is a decrease in the cells viability and number when incubated with genistein.  And as noted by Applicants, Ram and Ma are cited solely for the use of microfluidic devices and sieve valves.
For all these reasons and those listed above, Howes in view of Brandman and Kyle (and Ram and Ma) is deemed to render the instant invention obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636